Citation Nr: 0636921	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed peptic ulcer 
disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the RO.  

The veteran testified at a hearing at the RO in July 2005 
before another Veterans Law Judge (VLJ).  The law requires 
that the VLJ who conducted a hearing shall participate in 
making the final determination of the claim.  38 U.S.C.A. 
§ 7107(c) (West 2002); 38 C.F.R. § 20.707 (2006).  

The veteran was given the opportunity to request another 
Board hearing.  In November 2006, the veteran indicated that 
he did not want an additional hearing before a VLJ.  

The veteran's appeal also originally included the issues of 
increased rating for the service-connected post-traumatic 
stress disorder (PTSD) and service connection for both a 
bilateral hearing loss and tinnitus.  

In a September 2005 decision, the Board granted an increased 
evaluation of 70 percent for the service-connected PTSD; and 
service connection for both the bilateral hearing loss and 
tinnitus.   




FINDING OF FACT

In November 2006, prior to the promulgation of a decision, 
the Board received notification of the veteran's intent to 
withdraw his appeal from appellate consideration.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran in this appeal have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  

Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2003).  

The veteran has notified the Board that he wished to withdraw 
his appeal in November 2006 before a final decision was 
promulgated.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal further.  




ORDER

The appeal as to the claim of service connection for peptic 
ulcer disease is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


